J¿GOTHARD, J.
Plaintiffs filed this action against several defendants for damages allegedly caused by construction work on a neighboring lot. One of the defendants, Patricia Miehelot Rabalais, filed a motion for summary judgment. The trial court ruled in favor of Ms. Rabalais and rendered judgment dismissing plaintiffs’ claims against her. Plaintiffs appeal from that judgment.
Code of Civil Procedure article 1915 was amended by Act No. 483, § 2 of the Regular Session of 1997, effective on July 1, 1997. The amended version of the article provides, in pertinent part, as follows:
B. (1) When a court renders a partial judgment or partial summary judgment or sustains an exception in part, as to one or more but less than all of the claims, demands, ^issues, theories, or parties, whether in an original demand, reconventional demand, cross-claim, third party claim, or intervention, the judgment shall not constitute a final judgment unless specifically agreed to by the parties or unless designated as a final judgment by the court after an express determination that there is no just reason for delay.
(2) In the absence of such a determination and designation, any order or decision which adjudicates fewer than all claims or the rights and liabilities of fewer than all the parties, shall not terminate the action as to any of the claims or parties and shall not constitute a final judgment for the purpose of an immediate appeal. Any such order or decision issued may be revised at any time prior to rendition of the judgment adjudicating all the claims and the rights and liabilities of all the parties. (Emphasis added)
Linlake Ventures v. J.J. Krebs & Sons, Inc., 98-590 (La.App. 5 Cir. 12/16/98), 725 So.2d 545; Guimmo v. Albarado, 98-242 (La.App. 5 Cir. 9/29/98), 720 So.2d 90; Landry v. Torregano, 98-3 (La.App. 5 Cir. 5/13/98), 712 So.2d 996. In this matter, the judgment at issue disposes of fewer than all the parties to this action. The record contains no agreement by the parties nor certification by the trial court that this judgment is immediately appealable. Accordingly, we dismiss the appeal for lack of jurisdiction.
DISMISSED.